Citation Nr: 0824445	
Decision Date: 07/22/08    Archive Date: 07/30/08

DOCKET NO.  05-40 237	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a lung disorder, 
claimed as due to exposure to asbestos in service.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel


INTRODUCTION

The veteran served on active duty from January 1946 to 
November 1947.  

This appeal arises from an April 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  


FINDINGS OF FACT

1.  The veteran served in the United States Navy as a 
fireman, and was exposed to asbestos in service.  

2.  The claims folder includes current diagnoses of chronic 
obstructive pulmonary disease and bronchitis.  

3.  There is no competent medical evidence in the claims 
folder which links the veteran's currently diagnosed lung 
disorders to service, including the veteran's exposure to 
asbestos in service.  


CONCLUSIONS OF LAW

A lung disorder was not incurred or aggravated in service; 
and the service incurrence of a lung disorder may not be 
presumed.  38 U.S.C.A. § 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303, 3.307, 3.309 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a complete, or substantially complete, 
application for benefits, VA is required to notify the 
claimant of any information, and any medical or lay evidence, 
that is necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2007).  By 
letters dated in January 2005, January and April 2006, the RO 
satisfied VA's notice requirements such that a reasonable 
person could be expected to understand what was needed to 
substantiate his claim, and thus the essential fairness of 
the adjudication was not frustrated.  Accordingly, the Board 
concludes that, even assuming a notice error, that error was 
harmless.  See Medrano v. Nicholson, 21 Vet. App. 165 (2007); 
Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006).

With respect to VA's duty to assist, the Board notes that the 
available records from the sources identified by the veteran, 
and for which he authorized VA to request, have been 
associated with the claims folder.  38 U.S.C.A. § 5103A.    

The veteran's representative contends the veteran should be 
afforded a VA examination.  The regulations provide that VA 
will obtain a medical opinion when the evidence of record 
does not contain sufficient medical evidence to decide the 
claim if there is competent medical evidence of a current 
diagnosed disability, the evidence establishes the veteran 
suffered an event, disease of symptoms of a disease in 
service and there are indications the claimed disability may 
be associated with the event or injury in service.  38 C.F.R. 
§ 3.159(c)(4) (2007).  In this case, while the Board finds it 
credible that the veteran was exposed to asbestos in service, 
and there are current diagnosed lung disorders, there is no 
indication in the record that the currently diagnosed lung 
disorders may be associated with exposure to asbestos in 
service.  The veteran has submitted an article from the 
American Lung Association about the development of 
asbestosis.  The veteran's current lung disorders have not 
been diagnosed as asbestosis.  In addition, the Veterans 
Benefits Administration Adjudication Procedure Manual (M21-
1MR), Part IV, Subpart ii, Chapter 2. includes a list of 
disorders that can be produced by inhalation of asbestos 
fibers.  The claims folder does not include any evidence 
demonstrating the veteran has developed any of those 
disorders.  The veteran has not presented any evidence which 
indicates a link between his current lung disorders and 
service other than his own statements.  The Board has also 
noted there is no medical evidence of treatment or diagnosis 
of any lung disorder in service or for many years thereafter.  
The veteran's private physician noted the veteran's chronic 
obstructive pulmonary disease (COPD) is related to smoking.  
A 50 year history of smoking one pack a day has been 
repeatedly documented in the medical records.  VA is not 
required to provide an examination in these circumstances.  

As such, the Board finds that there is no further action to 
be undertaken to comply with the provisions of 38 U.S.C.A. 
§ 5103(a), § 5103A, or 38 C.F.R. § 3.159, and that the 
veteran will not be prejudiced as a result of the Board's 
adjudication of his claims.  

Relevant Laws and Regulations.  To establish service 
connection for a claimed disability, the facts as shown by 
evidence must demonstrate that a particular disease or injury 
resulting in current disability was incurred during active 
service or, if preexisting active service, was aggravated 
therein.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  

Service connection may also be granted on a presumptive basis 
for certain chronic disabilities, including bronchiectasis, 
when they are manifested to a compensable degree within the 
initial post service year.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2007).  

Factual Background and Analysis.  Service personnel records 
indicate the veteran served in the United States Navy, aboard 
the USS Warwick (AKA-89) as a Fireman.   

The service medical records do not include any diagnoses or 
treatment for a lung disorder.  His lungs were noted to be 
normal at service entrance and service separation.  His chest 
X-rays were normal.  

There are no medical records documenting that the veteran had 
any lung disorder within one year of his separation from the 
service.  

Private medical records dated from 1996 to 2000 indicate the 
veteran was treated for a bronchial cough.  He had upper 
respiratory infections, bronchitis and chronic obstructive 
pulmonary disease (COPD) was diagnosed.  In June 1996, it was 
recorded that the veteran had smoked one pack a day for fifty 
years.  September 1998 records reveal the veteran had smoked 
for 50 pack years, and in February and March 2000 he was 
treated for bronchitis.  August 2002 records from the 
veteran's private physician specifically note the veteran has 
a history of COPD secondary to smoking.  

VA X-rays taken in September 2003 found no evidence of active 
disease, COPD or malignancy.  Subsequently, July 2004 VA X-
rays revealed COPD and old granulomatous disease.  That 
report noted a questionable clinical history of "asbestosis 
exposure," but there was no diagnosis of asbestosis nor any 
notations there were findings related to exposure to 
asbestos.  

The veteran submitted statements from his friends and family 
describing his current limitations, walking, breathing, and 
standing, and in a November 2005 statement he indicated he 
had been exposed to asbestos while working in the boiler 
room, with pipes and insulation aboard the USS Warwick.  

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value. 
See Baldwin v. West, 13 Vet. App. 1, 8 (1999).  

The claims folder includes medical records demonstrating the 
veteran currently has a lung disorder, COPD and has been 
treated for bronchitis on several occasions, which provides 
evidence or element number one.  There is also evidence 
demonstrating the veteran was exposed to asbestos in service, 
which is evidence of an event in service.  VA has recognized 
that U.S. Navy veterans of World War II were exposed to 
asbestos in service since it was used extensively in the 
construction of military ships.  See Veterans Benefits 
Administration Adjudication Procedure Manual (M21-1MR), Part 
IV, Subpart ii, Chapter 2.  The veteran's statements as to 
his exposure to asbestos in service are consistent with the 
nature and circumstances of his service.  His claim that he 
was exposed to asbestos in service is credible.   

The evidence missing in this case, is competent medical 
evidence linking the currently diagnosed COPD to service or 
to exposure to asbestos, as required by element three.  The 
only evidence linking his current lung disorder to service 
are the statements of the veteran.  While the veteran is 
competent to describe his symptoms and to recall his exposure 
to asbestos in service, he is does not have the requisite 
training, education or experience to make a medical diagnosis 
or to relate a medical disorder to a specific cause.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  In 
addition, the veteran's private physician has clearly 
indicated his COPD is secondary to his 50 year, pack a day 
smoking history.  

The veteran does not claim and there is no evidence of a lung 
disorder in service or for many years thereafter.  In the 
absence of competent medical evidence linking the veteran's 
currently diagnosed lung disorders to service, service 
connection is not warranted.  The preponderance of the 
evidence is against the claim for service connection for a 
lung disorder.  


ORDER

Service connection for a lung disorder, claimed as due to 
exposure to asbestos in service, is denied.  



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


